Title: To James Madison from William Kirkpatrick, 22 April 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


22 April 1801, Málaga. Encloses copy of O’Brien’s circular letter of 5 Apr. Fears for American vessels in Mediterranean. Hopes small force is on the way to block Tripolitan cruisers in their ports; some frigates should be permanently stationed to protect Mediterranean navigation. Has forwarded copies of enclosure to Gibraltar, Cádiz, Corunna, Santander, France, Hamburg, and London.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp.; marked “Copy.” Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:438. A copy of O’Brien’s 5 Apr. circular letter, addressed to Kirkpatrick and endorsed by him on 22 Apr., is docketed by Wagner as received in Mountflorence’s 17 May 1801 dispatch (DNA: RG 59, CD, Paris, vol. 1).



   
   A full transcription of this document has been added to the digital edition.

